Per Curiam.
A certiorari in this case was allowed to review an order of the civil service commission, dated January 11th, 1924, relating to the certification of Carl "W. Daines, for appointment as chief probation officer of the county of Bergen.
The proofs show that Carl W. Daines served in the army of the United States from May 28th, 1918, until September 2d, 1919, inclusive, in the capacity of an “army field clerk.” The point involved is whether such service and discharge brings him within the scope of the act (Pamph. L 1920, p. 540), as being “an honorable discharged soldier.” We think it does.
The writ of certiorari is dismissed, with costs.